Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office Action in response to a non-final Office Action reply filed 3/16/22 in which claims 1-2 were amended.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata et al (US 2016/0001506) in view of Tucker et al (US 2012/0177839).

Though Hirata et al do not teach polyvinyl alcohol in the amount of from about 3 to about 7 weight percent, the polyvinyl alcohol having a weight average molecular weight in the range of about 10,000 to about 70,000, a degree of polymerization in the range of about 150 to about 800, and a degree of hydrolyzation in the range of from about 75 percent to 95 percent, and glycol ether in the amount of from about 5 to about 7 weight percent, Hirata et al do teach polyvinyl alcohol in the amount of from about 0.5 to 10 mass % ([0130]), the polyvinyl alcohol having a weight average molecular weight in the range of about 50,000 to about 200,000 ([0112]), a degree of polymerization in 
Further, though Hirata et al do not teach the binder has a viscosity at 20 °C in the range of from about 4 to about 15 centipoise, Hirata et al do teach viscosity can be suitably controlled by adjusting the saponification degree and the polymerization degree ([0122]) and the viscosity of the binding solution is 10 to 25 mPa-s or centipoise at 25 °C ([0181]) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the binder have a viscosity at 20 °C in the range of from about 4 to about 15 centipoise, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the viscosity for manufacture of various three-dimensional structures as suggested by Hirata et al ([0122]).  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
Hirata et al does not teach the binder has a dynamic surface tension at 20 °C in the range of from about 26 to about 40 dyne/centimeter.
However, in a related field of endeavor pertaining to printing compositions Tucker et al teach that it is known in the art to utilize a dynamic surface tension less than 40 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tucker et al with those of Hirata et al since where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable viscosity and dynamic surface tension of the binder involves only routine skill in the art, for the purpose of forming a desired binder for an inkjet three-dimensional printing structure.
Response to Arguments
Applicant’s arguments filed 3/16/22 were fully considered and are not persuasive.
Applicant asserts that with respect to Hirata, the binding resin in the formation composition is not jetted or used as part of the printed part, and the formation composition is applied by using a squeegee, screen printing method, doctor blade, etc (paragraph [0048]), and the binder resin in the formation composition is meant to temporarily fix all the particles together to prevent the scattering of particles (paragraph [0046]), so this binding resin that is part of the formation composition is not equal to or equitable to a binder jetted during the printing process to form the as printed article.  Also, Hirata discloses a binding solution that is applied by an ink jet method, the binding solution provided in Hirata is described at paragraphs [0131]-[0186], and the compositions disclosed in Hirata as the binding solution are different than the claimed binder in claims 1 and 2.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES SANDERS/Primary Examiner, Art Unit 1743